There was nothing on the face of the note to indicate that it was not business paper. The appellant was the payee, and the indorsement was made by the proper officer, and in the usual form. The respondent discounted the note in good faith, and in the usual course of business. The bank had no notice that it was made or indorsed for the accommodation of the borrower, and the defense was, therefore, properly overruled. (Bank of Genesee v.Patchin Bank, 13 N.Y., 315; 19 id., 312; Farmers'  Mechanics'Bank v. Butchers'  Drovers' Bank, 16 id., 129; Olcott v.Tioga Railroad Company, 27 id., 546; Bank of New York v.Muskingum Branch Bank, 29 id., 619.)
The judgment should be affirmed.
LEONARD, J., also read an opinion to the same effect.
All the judges concurring,
Judgment affirmed. *Page 507